Citation Nr: 1702537	
Decision Date: 01/30/17    Archive Date: 02/09/17

DOCKET NO.  11-18 453A	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for residuals of a back injury.

3.  Entitlement to service connection for residuals of a bilateral ankle injury.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1987 to December 1987. 

This matter initially comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Indianapolis, Indiana, Department of Veterans Affairs (VA) Regional Office (RO).

In January 2015, the Veteran testified at a video-conference hearing before a Veterans Law Judge, who is no longer available.  A transcript of the hearing is associated with the claims file.

In March 2015, the Board remanded the claims for additional development.  It is now returned to the Board. 

The Board notes that the law requires that the VLJ who conducts a hearing must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016).  In August 2016, the Board sent a letter to the Veteran which explained that the VLJ who conducted his hearing (no longer employed by VA) was not available to participate in the appeal, and offered the Veteran a hearing before a different VLJ.  He was informed that if the Board did not receive a response to that notification within 30 days, it would presume he did not want an additional hearing.  In an October 2016 letter, the Veteran responded that he wished to submit additional evidence related to his medical status, but he did not request an additional hearing.  As such, the Board presumes that the Veteran does not want an additional hearing.

As a final preliminary matter, the Board notes that the Veteran submitted new private treatment records in January 2017 without a waiver of initial RO consideration and the substantive appeal was submitted prior to February 2, 2013.  38 U.S.C.A. § 7105(e) (West 2014); 38 C.F.R. § 20.1304(c) (2016).  However, the AOJ will have opportunity to review the additional evidence received on remand (discussed below), and the Veteran is not prejudiced by the Board considering such evidence for the limited purpose of issuing a remand.
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the Board's March 2015 remand, the Veteran's claims for service connection for residuals of back and ankle injuries were remanded for VA examinations and his claim for bilateral pes planus was remanded for an addendum opinion.  However, the file does not contain the letter informing the Veteran of the time and date of the examinations.  An April 2015 Report of General Information reflects that the Veteran indicated that he had difficulty receiving mail to his address.  The Board's March 2015 remand was returned as undeliverable due to the absence of a mail receptacle.  An April 2015 correspondence was also returned as undeliverable due to the same reason.  The Board notes that throughout the appeal period, the Veteran has had similar issues regarding his mail receptacle and the Veteran had missed a number of VA examination appointments as a result, which were later rescheduled.  Thus, as it is unclear whether the Veteran has received his VA examination letters, a remand is necessary to schedule him for VA examinations for his claims for service connection for residuals of back and ankle injuries.  Appropriate steps should be taken to ensure that the letter informing the Veteran of the examination reaches its destination, and a copy of the letter should be associated with the claims file.

Regarding the Veteran's claim for service connection for bilateral pes planus, in accordance with the Board's March 2015 remand, an addendum opinion was obtained to address whether the Veteran's pre-existing bilateral pes planus was aggravated by his service.  In this regard, "pes planus - moderate - asymptomatic," was noted on the May 1987 Army Reserve enlistment examination, which was the examination preceding the Veteran's entry into active duty service in July 1987 according to his DD Form 214.  When a disorder is noted at entry, the presumption of soundness is not for application.  38 U.S.C.A. § 1111 (West 2014).  When there is an increase in disability during service, it is presumed to have been aggravated by service, unless there is a specific finding that the increase was due to the natural progress of the disease, with clear and unmistakable evidence required to rebut this presumption of aggravation.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2016).

In its March 2015 remand, the Board asked for an addendum opinion from the March 2010 VA examiner as to whether the pes planus was aggravated by service.

In a March 2016 opinion, a nurse practitioner wrote that there was no evidence to indicate that the pes planus was aggravated by service.  However, the nurse practitioner neither provided a rationale for this conclusion nor addressed the Veteran's contention that he aggravated his bilateral pes planus when he fell into a fox-hole while carrying heavy gear.  The opinion is therefore inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that a medical opinion that contains only data and conclusions is not entitled to probative weight).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir 2006) (holding lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence); Dalton v. Nicholson, 21 Vet. App. 23 (2007) ("the medical examiner cannot rely on the absence of medical records corroborating that injury to conclude that there is no relationship between the appellant's current disability and his military service.").  

Accordingly, a remand is warranted for a VA opinion by a physician to address these deficiencies, and provide a rationale for the opinion reached, as requested by the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Notably, once VA undertakes the effort to provide an examination when developing a claim, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In addition, the records and the Veteran's testimony indicate that he is in receipt of Social Security income, but it is unclear whether he is in receipt of disability benefits.  As Social Security Administration (SSA) records have not been associated with the claims file, any SSA records should be requested on remand.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

As the matter is being remanded, and it appears that the Veteran continues to receive treatment through VA, updated VA treatment records should also be obtained since April 2016.  See Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (holding the VA's duty to assist includes "obtaining sufficiently identified VA medical records or records of examination or treatment at non-VA facilities authorized by VA, regardless of their relevance").

Accordingly, the case is REMANDED for the following action:

1.    Obtain any outstanding updated VA treatment records dated since April 2016.

2.  Request from Social Security Administration copies of all medical records underlying the award of disability benefits, if any. 

3.  Request an opinion from a VA physician (a full VA examination should not be scheduled unless it is deemed necessary by the physician or otherwise required by the evidence.)  The claims file must be reviewed in conjunction with the opinion.

The physician should first indicate whether the Veteran's pes planus worsened or increased in severity during service, based on the medical and lay evidence, including the notation of "pes planus - moderate - asymptomatic" on the entrance examination, the symptoms indicated on the March 2010 VA examination, and the Veteran's statements indicating that his pes planus worsened as a result of falling into a fox-hole while carrying heavy gear.

If the answer to this question is in the affirmative, the physician should indicate whether the evidence clearly and unmistakably indicates that this worsening or increase in severity was due to the natural progress of the disease.
 
The physician should note that the absence of evidence of treatment for a claimed disability in the Veteran's service treatment records cannot serve as the sole basis for a negative opinion.  

The physician should provide a complete rationale for each opinion expressed and conclusion reached.

4.  Schedule the Veteran for a VA orthopedic examination to determine the nature and etiology the Veteran's claimed back and ankle disorders.  The claims file must be reviewed in conjunction with the examination.  All indicated tests and studies should be conducted.

Take appropriate steps to ensure that the letter informing the Veteran of the examination reaches its destination and associate a copy of the letter with the claims file.

The VA examiner should identify any back disorders present and opine for each whether it is at least as likely as not (i.e., probability of 50 percent or greater) that it had its onset in service or is otherwise the result of a disease or injury in service, to include the reported in-service fall during training.

The VA examiner should also identify any ankle disorders present and opine for each whether it is at least as likely as not (i.e., probability of 50 percent or greater) that it had its onset in service or is otherwise the result of a disease or injury in service, to include the reported in-service fall during training. 

The examiner should provide all examination findings, along with the complete rationale for each opinion expressed and conclusion reached.

5.  Thereafter, readjudicate the claims in light of the additional evidence obtained since the last supplemental statement of the case.  If any of the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




